Title: Le Veillard to William Temple Franklin, 16 October 1783
From: Le Veillard, Louis-Guillaume
To: Franklin, William Temple


          
            
              Dreux 16 8bre 1783
            
            Sérieusement, Monsieur, vous avez cru que jallois faire imprimer ces nottes comme elles sont? Sans doute il faut les etendre et les mettre en style, mais ce n’est pas mon affaire, cette besogne regarde mr. de Villars amy de mr. de Condorcét qui ma vivement sollicité pour avoir ces renseignements; mon intention est d’éxiger qu’il ne fasse rien imprimer sans nous l’avoir communiqué j’en causerai avéc Le Grand pere de monsieur W. T. franklin et avéc monsieur W. T. franklin luymeme s’il veut bien avoir cette complaisance. Je retourne par cet éffet a Passy ou je compte les embrasser tous deux dimanche
            
              Le Veillard
            
          
          
            Voules vous bien dire a monsieur Benjamin autre petit fils de monsieur franklin que je le verrai avéc grand plaisir Le Lundy 20 le matin.
          
          
          Addressed: A Monsieur / Monsieur William Temple / franklin secretaire de la commission / pour la paix ches monsieur / son grand pere / A Passy près Paris
          Notation: Le Veillard Dreux 16 8bre 83
        